Citation Nr: 0306003	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  00-18 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to the use of 
tobacco products. 

2.  Entitlement to service connection for nicotine 
dependence.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from May 1954 to May 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO), in 
which the RO denied the veteran's claims seeking service 
connection for COPD, claimed as secondary to the use of 
tobacco products in service, and service connection for 
nicotine dependence.  

In August 2000, the veteran requested a videoconference 
hearing before a Member of the Board.  He was advised by 
letter, dated in October 2000, that a hearing was scheduled 
for him in December 2000.  He subsequently notified the Board 
in October 2000 that he would be attending the hearing.  On 
the date of the hearing, the veteran's representative 
telefaxed a memorandum to the Board in which it was noted 
that the veteran would be unable to attend the hearing.  No 
explanation was given for the veteran's absence, and the 
memorandum noted the veteran's request to have the hearing 
rescheduled.  In a subsequent letter from the undersigned 
Veterans Law Judge to the veteran, dated in December 2000, 
the veteran was notified that his motion for a new hearing 
date had been denied, as there was a lack of showing of good 
cause on written motion within 15 days of the hearing date, 
as prescribed in 38 C.F.R. § 20.704(d) (2000).

This case was previously before the Board in January 2001, at 
which time it was remanded, in accordance with the provisions 
of the Veterans Claims Assistance Act of 2000, for additional 
evidentiary development.




FINDINGS OF FACT

1.  The veteran's claim for service connection for nicotine 
dependence and COPD was filed in March 2000, based upon the 
theory that the claimed disorders resulted from tobacco use 
in service.  Effective for all claims filed after June 9, 
1998, the law prohibits service connection for a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's active military service.

2.  The veteran was not diagnosed with COPD in service, nor 
was it first manifest within one year after his separation 
from active duty.  COPD was initially diagnosed in 1994, and 
the disorder not been linked to the veteran's period of 
service in any manner except under the theory that it 
ultimately resulted from tobacco use which began during 
service.

3.  The record does not contain a current diagnosis of 
nicotine dependence, although nicotine dependence is conceded 
to be shown by virtue of the veteran's history of smoking, 
which began in service and continued until 1988, and the 
substantial level of usage during that time.  Nicotine 
dependence has not been shown by competent evidence to be 
related to service in any way, and the only claimed basis for 
service connection is by virtue of the use of the tobacco 
products during service.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for COPD 
and nicotine dependence, based upon smoking in service, lack 
legal merit under the law.  38 U.S.C.A. § 1103; 38 C.F.R. 
§ 3.300 (West 2002).

2.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1103, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3,309 
(2002).

3.  Nicotine dependence was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1103, 1110, 1131, 5107 (West 2002; 
38 C.F.R. §§ 3.300, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to the 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the Statement 
of the Case (SOC) provided by the RO in July 2000 and the 
Supplemental Statement of the Case (SSOC) issued in December 
2002, the appellant has been given notice of the information 
and/or medical evidence necessary to substantiate the claim 
presented.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).

In particular, in the July 2002 SSOC, the veteran was given 
notice of the aforementioned regulations that implement the 
VCAA, as well as a summary of the evidence already obtained 
on his behalf.  Furthermore, in correspondence from the RO 
dated in August 2001, the appellant was advised by the RO 
that VA would make a reasonable effort to obtain any 
additional evidence which might be identified as pertinent to 
the claim.  He was advised of what evidence the RO would 
attempt to retrieve, and of his responsibilities in obtaining 
such evidence (e.g., adequately identifying such records).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claims has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000), now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's service medical records were negative for any 
diagnosis of a pulmonary or respiratory condition or for any 
reference to his tobacco use.  The May 1957 separation 
examination report reflects that clinical evaluation of the 
lungs, chest, and heart was normal.  There was no complaint 
or report referable to nicotine dependence.

In March 2000, the veteran filed service connection claims 
which included emphysema, claimed as a military smoking 
related illness.  

Private medical records include a March 1994 pulmonary 
evaluation, at which time the veteran gave a history of 
smoking up to 4 packs of cigarettes a day until approximately 
1988, when he quit.  He complained of trouble breathing.  
Diagnostic impressions including moderate to severe 
obstructive defect; tobacco abuse, resolved; and bronchitis 
were made.  Treatment reports for these conditions dated from 
1994 to 2000 are on file. 

The record includes a February 2000 medical statement from 
Dr. D.  The doctor stated that the veteran had severe COPD 
related to tobacco abuse, based upon his significant history 
of tobacco use.

In May 2000 the veteran offered a statement regarding his 
smoking history.  He indicated that he was a non-smoker prior 
to entering service at age 19, but started smoking during 
basic training.  He stated that, during service, he became a 
2-pack a day smoker until his discharge, and, following 
service, smoked 4 packs a day and continued at that level 
until he quit smoking in 1988.  Thereafter, emphysema was 
diagnosed.

In May 2000, the RO denied claims of entitlement to service 
connection for emphysema/COPD and for nicotine addiction, and 
the veteran appealed that decision.  

In March 2001, several lay statements were received from the 
veteran's family members and friends, attesting that he did 
not smoke prior to service, but smoked heavily in service and 
thereafter.   

In March 2002, the veteran underwent a QTC examination for VA 
purposes which included a review of the medical records.  The 
history indicated that the veteran was in the service for 3 
years, following which he worked at a textile mill for 9 
years and a paper mill for 30 years.  It was noted that he 
had a 32-year history of smoking, starting at 17 years old 
and quitting in 1988.  Pulmonary function testing revealed a 
severe obstructive defect.  A diagnosis of bronchospastic 
disease with borderline bronchodilator was made.  The 
examiner stated that the veteran started having problems in 
1994, and observed that the use of tobacco products causes 
lung disease in most patients at some point and did cause the 
COPD in the veteran's case.  The examiner opined that it was 
more likely than not that service provided the environment 
for the veteran to start smoking, and thereafter he continued 
to smoke until 1988.  The doctor concluded that it was 
"equally likely than not" that service caused the veteran 
to smoke.  

In a December 2002 SSOC, the veteran's claims were denied.  
The basis for the RO denial was the passage of Public Law No. 
105-206, 112 Stat. 685 (July 22, 1998) (codified in pertinent 
part at 38 U.S.C.A. § 1103 (West 2002)).  Section 9014 of 
this Act amended section 8202 of Public Law No. 105-178, 112 
Stat. 107 (June 9, 1998) (to be codified in pertinent part, 
prior to repeal, at 38 U.S.C.A. §§ 1110 and 1131).  The later 
enactment, section 9014, established a prohibition against 
service connection of a post-service disability or death on 
the basis that it had resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during the veteran's service.  This provision became 
effective for all claims filed after June 9, 1998.  The RO 
cited this statute as the basis for the denial of service 
connection.  The RO also determined that COPD and nicotine 
dependence were not shown during service or within one year 
after discharge.  

III.  Pertinent Law and Regulations

Service connection - in general

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post-
service year.  38 C.F.R. §§ 3.307, 3.309(a) (2002).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2002); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Service Connection - tobacco-related disability

In the past, applicable statutory law and VA regulations have 
been determined to allow for service connection to be 
established for claimed nicotine-related diseases and 
disorders.  See VA General Counsel Precedential Opinion 
(VAOPGCPREC) 19-97; see also Davis v. West, 13 Vet. App. 178, 
183 (1999) (noting claimant's burden to submit medical 
evidence of a plausible nexus between in-service smoking and 
a subsequent diagnosis of lung disease).  In addition, VA's 
Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).

The Board is aware that the Court's decision in Davis v. West 
has been vacated, see Davis v. Principi, 15 Vet.App. 163 
(2001), and thus does not constitute binding precedent.  
However, the basis for that vacatur derived from changes in 
law with regard to well-grounded claims, including the VCAA.  
Id. at 164.  Moreover, the Court has since reaffirmed the 
concept that the onset of nicotine dependence is a medical 
issue.  Parker v. Principi, ___ Vet.App. ___, No. 00-1889, 
slip op. at 5 (Jan. 28, 2002).

In any event, however, relatively recent legislation relating 
to claims based upon the effects of tobacco products, 
contained in 38 U.S.C.A. § 1103(a) (West 2002), includes the 
following:  "Notwithstanding any other provision of law, a 
veteran's disability or death shall not be considered to have 
resulted from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service."  See Public 
Law No. 105-206, 112 Stat. 865, § 8202 (1998).  This law 
applies to claims filed after June 9, 1998, and does not 
affect claims filed on or before that date.  

In April 2001, VA issued an implementing regulation, 38 
C.F.R. § 3.300, reflecting the statutory provision stating 
that a disability or death will not be service connected on 
the basis that it resulted from injury or disease 
attributable to a veteran's use of tobacco products during 
service.  38 C.F.R. § 3.300 (2002) (66 Fed. Reg. 18,198 Apr. 
6, 2001).  The new regulation provides, in pertinent part, 
"For claims received by VA after June 9, 1998, a disability 
or death will not be considered service-connected on the 
basis that it resulted from injury or disease attributable to 
the veteran's use of tobacco products during service."  38 
C.F.R. § 3.300(a).  Service connection, however, is not 
precluded where the disability or death resulted from a 
disease or injury that is "otherwise shown to have been 
incurred or aggravated during service."  38 C.F.R. § 
3.300(b)(1).  For purposes of the regulation, "otherwise 
shown" means that the disability or death can be service 
connected on some basis other than the veteran's use of 
tobacco products during service.  Id.

IV.  Analysis

The veteran submitted his claim for service-connected 
disability benefits in March 2000, based upon the contention 
that he was entitled to service connection for conditions 
including COPD and nicotine dependence due to cigarette 
smoking which began in service.  Specifically, he maintains 
that he did not smoke prior to service, became addicted in 
service, thereafter smoked up to 4 packs a day, and did not 
stop smoking until approximately 32 years later, in 1988.  
Thereafter, emphysema and COPD were diagnosed in 1994.  The 
veteran did not contend at any time that he developed COPD or 
nicotine dependence as a result of any other cause, aside 
from smoking in service.  The record includes diagnoses of 
COPD and tobacco abuse, resolved, made initially in 1994.  

The veteran's claim for service connection for nicotine 
dependence and COPD is based entirely upon the theory that 
the veteran became addicted to tobacco in service and this 
led to nicotine dependence and the development of COPD years 
later.  Under this theory of entitlement, the date of receipt 
of his claim is significant.  As explained herein, by 
Congressional enactment, June 9, 1998, became the cut-off 
date for filing claims based upon the tobacco theory; 
tobacco-related claims filed after June 9, 1998, must be 
denied as a matter of law under 38 U.S.C.A. § 1103 and 
38 C.F.R. § 3.300.  The veteran's claims of entitlement to 
service connection for COPD and nicotine dependence based 
upon tobacco use in service were initially filed in March 
2000.  The claims were clearly not filed on or before, June 
9, 1998, the effective date of 38 U.S.C.A. § 1103, nor does 
the veteran argue that his claims were filed prior to that 
time.  Accordingly, there is simply no legal basis to award 
entitlement to service connection for nicotine dependence or 
COPD due to tobacco use in service, because of the provisions 
of law at 38 U.S.C.A. § 1103.  

The Board is fully cognizant of the veteran's arguments that 
his cigarette smoking began in service resulting in nicotine 
dependence, a long smoking history, and ultimately COPD.  
However, the Board is clearly bound by the laws enacted by 
Congress, see, e.g., 38 U.S.C.A. § 7104(a) (West 2002).   
Accordingly, the claims of entitlement to service connection 
for nicotine dependence and COPD based upon tobacco use in 
service must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (in cases where the law and not the evidence 
is dispositive, a claim for entitlement to VA benefits should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law).

The Board notes that 38 U.S.C.A. § 1103(b) and 38 C.F.R. § 
3.300(b) do not prohibit service connection for disability or 
death from a disease or injury which is otherwise shown to 
have been incurred in or aggravated by active service, or 
which became manifest to the requisite degree of disability 
during any applicable presumptive period specified.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002); 66 Fed. Reg. 23,166-169 (2001).  See 38 
U.S.C.A. § 1103(b); 38 C.F.R. § 3.300(b)(2).

The Board does not question whether the veteran currently 
suffers from COPD; this is clearly established in the record.  
However, the service medical records were entirely negative 
for a diagnosis of any heart or lung condition, nor was any 
such diagnosis made during the veteran's first post-service 
year.  In fact, the record shows that the earliest documented 
diagnosis of COPD was made in 1994.  The record contains the 
March 2002 opinion of the QTC examiner indicating that the 
use of tobacco products caused the veteran's COPD and that it 
was "equally likely as not" that service caused the veteran 
to start smoking.  However, the record does not contain any 
competent medical evidence etiologically linking currently 
diagnosed COPD to service, under any theory other than 
tobacco use during service 

With respect to nicotine dependence, the Board notes that the 
record does not include a diagnosis of nicotine dependence 
made at any time during service or thereafter.  The record 
does include a diagnosis of tobacco abuse, resolved, made in 
1994.  Also documented for the record is a long history of 
smoking, beginning in service and continuing until 1988.  The 
record also contains the 2002 medical opinion to the effect 
that it was more likely than not that service provided the 
environment for the veteran to start smoking, and thereafter 
he continued to smoke until 1988.  The doctor opined that it 
was "equally likely than not" that service caused the 
veteran to smoke.  For the purpose of the present discussion, 
the Board will concede the presence of nicotine dependence 
and that the veteran's smoking began in service, based upon 
the credible history documented in the record by virtue of 
lay statements and statements and history provided by the 
veteran.  

At no time did the veteran ever assert that his COPD or 
nicotine dependence was related to anything other than his 
smoking of cigarettes, which started in service.  The veteran 
has not argued that his lung problems had their onset in 
service or within the first post-service year, extending from 
May 1957 to May 1958, nor does the evidence reflect this.  
The post-service medical records do not document any report 
of lung problems at any time prior to 1994, at which time 
COPD was first diagnosed.  In essence, the competent medical 
evidence reflects that the only etiologic link between 
service and currently diagnosed COPD would exist by virtue of 
the veteran's in-service smoking.   The veteran has also 
specifically contended that his nicotine dependence was 
directly related to smoking which began in service, and none 
of the veteran's statements or other evidence of record even 
suggests a possible alternative etiology.  

In light of the evidence of record, there is no basis to 
establish service connection for the veteran's COPD or 
nicotine dependence on an alternative basis unrelated to the 
use of tobacco products during service.  In sum, putting 
aside the tobacco theory, there is no medical evidence that 
link his claimed COPD and nicotine dependence to service.  As 
has already been discussed, 38 U.S.C.A. § 1103 and the 
implementing regulation at 38 C.F.R. § 3.300 bar an award of 
service connection for a disability based upon a finding that 
such disability was caused by tobacco use during service, as 
applicable to all claims filed after June 9, 1998.  
Accordingly, having considered the claims both on the basis 
of tobacco use during service and direct service incurrence, 
the Board finds that the claims must be denied.


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.

Entitlement to service connection for nicotine dependence is 
denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

